Title: To James Madison from Edmund Randolph, 10 March 1790
From: Randolph, Edmund
To: Madison, James


My dear friend
Williamsburg March 10. 1790
After a fatiguing journey we arrived here on sunday evening, when I found all my family well, except my wife, who, I fear, is incumbered with a dead fœtus of more than seven months old. I am endeavouring to ward off by medical aid the consequences of this event. She is now in good spirits, and therefore I trust, that the mischief will not be fatal.
Yesterday I saw Colo. Innes. He informs us, that the discrimination proposed by you is not more palatable in Richmond, than in the other towns. Some of the leading antifederal Names in amherst (C—b—ll—) and another of the same stamp in Culpeper (Str—th—r[)] are endeavouring to turn the motion against its author. But the temper of Va. is not yet known, and Mr. Francis Corbin, who left us this morning, is of opinion, that the bulk of the country will testify their approbation thro’ the conduct of the next assembly. I am irritated, when I hear the various insinuations, which the advocates for the plan are exposed to. But the purity of motive will prove a sufficient shield against calumny.

There is not an individual, whom I have seen, friendly to the assumption of the state debts.
I am interrupted by company.
